Citation Nr: 1424377	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-44 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for major depressive disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial evaluation for cervical strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased initial evaluation of degenerative disc disease (DDD) of the lumbar spine; status post discectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Ellaine Carr, Attorney




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served active duty from January 2005 to November 2005 and June 2006 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO.

A review of the record reflects that the most recent Form 21-22 list Attorney Ellaine Car of Ellaine Carr & Associates as the Veteran's representative.  

The Veteran was scheduled for a video conference hearing to be conducted in October 2013.  Two letters were submitted by the Veteran's representative pertain to the scheduled hearing.  The first letter requested that the hearing be rescheduled for a later date, due to the fact that the Veteran was waiting on updated medical records.  The second letter was a written withdrawal of his request for a Board hearing.  See 38 C.F.R. § 20.704.  The Veteran's video conference hearing was rescheduled for January 2014.  Handwritten notation indicates the Veteran was a no show for the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d).

This appeal was processed using the Virtual VA paperless claims processing system.  There is also a paperless, electronic record in the Veterans Benefits Management System (VBMS).  

Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board finds that further development of the claims is warranted.

The Board notes that the Veteran was last afforded VA examinations regarding the above service connected disabilities in January 2011.  Since the examinations, evidence has been submitted that suggest the Veteran's disabilities have worsened.  Also, the Veteran and his wife have submitted statements reporting that the Veteran's disabilities are worsening and causing hardships within the family due to the Veteran's social and occupational impairment.  

To ensure that the record reflects the current severity of his disabilities, more contemporaneous examinations are needed to properly evaluate the service-connected disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

While the matter is on remand, additional VA outpatient treatment records should be obtained.  In this regard, it appears that the Veteran continues to receive treatment through the VAMC.  While the claims file currently includes outpatient treatment records from the VAMC dated through December 2012, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Hence, the RO should obtain evaluation and/or treatment records dated since December 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran's disabilities since December 2012.  All records and/or responses received should be associated with the claims file.

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim.

2.  After all records and/or responses have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected major depressive disorder. 

The examiner should report all signs and symptoms necessary for rating the Veteran's major depressive disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's major depressive disorder.

The examiner must provide a complete rationale for all the findings and opinions.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his service-connected cervical strain and DDD of the lumbar spine disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should comment on the severity of the Veteran's service-connected cervical strain and DDD of the lumbar spine disabilities and report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical and thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should identify all neurological manifestations of the disabilities.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must provide a complete rationale for all the findings and opinions.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  After development of the claims is complete, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

